 



Exhibit 10.1
(ACTIVANT LOGO) [d43560d4356000.gif]
October 17, 2006
Mr. Brian E. Agle
265 Sargent Road
Boxborough, MA 01719
Dear Brian:
On behalf of Activant Solutions, Inc., I am pleased to confirm the following
offer of employment to you as Senior Vice President and Chief Financial Officer.
The following should summarize the salient points of our offer.
Position: Senior Vice President and Chief Financial Officer, reporting directly
to Pervez Qureshi. Your offer of employment will be contingent upon successful
completion of the pre-employment background investigation, finalization of
reference checking and completion of the requirements of the final paragraph in
this letter. A start date upon completion of the above will be mutually
determined, but will be no later than November 16, 2006. The position is located
at the Company’s headquarters in Livermore, California and we anticipate you
will work at the headquarters facility approximately four days a week (other
than when traveling on business) until your relocation is complete, at which
time you will be expected to work at the headquarters facility on a full time
basis.
Salary: Your salary will be $12,038.46 paid bi-weekly, which is the equivalent
to $313,000 annually. This is an exempt position.
Incentive Bonus: You will be eligible to participate in the Activant Incentive
Bonus Plan, commencing the first full quarter after your start date. Your target
incentive bonus under the plan will be $187,000.
Stock Options: Effective as of your date of hire, you will be granted 500,000
stock options subject to the approval of the Board of Directors and execution of
the Company’s form of stock option agreement.
Sign-On Bonus: The Company will pay to you a gross (taxable) bonus of $100,000
within 10 days after your starting date of employment. In the event you
voluntarily terminate your employment with Activant prior to your relocation,
you will reimburse this bonus to Activant in full. In the event a Fiscal Year
2006 bonus is received from a former employer, that amount would be subtracted
from the $100,000 received from Activant.

 



--------------------------------------------------------------------------------



 



     
Brian Agle
Page 2
  October 17, 2006
 
   

Secondly, Activant will pay to you an additional gross (taxable) bonus of
$150,000 within 10 days after your starting date of employment. In the event you
voluntarily terminate your employment with Activant prior to 24 months from your
starting date, you will reimburse Activant this portion of the signing bonus on
a pro-rata basis, based on the period of time from when the voluntary
termination occurs and your starting date. This portion of the signing bonus is
being paid in lieu of the outstanding loan balance with your former employer. If
for any reason repayment of the loan to your former employer is not required to
be made, the amount not required to be paid due to loan forgiveness will be
subtracted from the second portion of the signing bonus.
Relocation: Activant will pay for the closing costs for both the selling of your
home in Massachusetts and the purchase of a home in Northern California.
Activant will reimburse you for up to two house hunting trips to Northern
California with one family member. We will reimburse you for the moving of your
household items and any temporary storage that may be necessary in conjunction
with your relocation. Activant will pay for temporary housing for up to six
months. We will need to discuss the type of temporary housing that will work
best for you and your family, if needed. Lastly, Activant will gross-up any
taxable relocation expenses.
All relocation costs must be approved ahead of time by Beth Taylor, Sr. VP of
HR. In the event you voluntarily terminate your employment with Activant prior
to six months from your relocation date, you will reimburse Activant in full for
all relocation costs.
This relocation benefit is available with the understanding that you will make
every effort to complete your relocation to Northern California by September 1,
2007. If for any unforeseen reason this target date needs to change beyond this
date, you agree to mutually determine a new target date with Pervez as soon as
possible.
Executive Severance: Activant will provide for severance in the your event is
involuntarily terminated by Activant for any reason other than for “Cause” (as
defined in the plan) or, if you voluntarily terminate your employment with the
Company for “Good Reason” (as defined in the Plan). The Plan will provide for
severance of (i) 9-months of your then base salary, (ii) 9-months target of your
IB bonus and (iii) 9-months of COBRA payments.
Benefits: As a full-time employee, you will be eligible to participate in the
Company’s comprehensive group medical, dental, vision, disability, deferred
compensation and life insurance programs. Health coverage becomes effective the
first day of employment. Activant has several additional benefit programs such
as a 401(k) plan, Educational Assistance Program and a Flexible Spending
Program. Your vacation accrual will equal 20 days (160 hours) per year.
Employment At Will: In consideration of employment, you agree to conform to the
policies of the Company and acknowledge that employment can be terminated for
any reason, with or without cause, at any time with or without notice at the
option of Activant or the employee. Failure to comply with company policies will
necessitate disciplinary action, which may include termination of employment.

 



--------------------------------------------------------------------------------



 



     
Brian Agle
Page 3
  October 17, 2006
 
   

Activant has begun a very exciting time in its corporate life. We believe we can
provide you with a challenging and rewarding career and look forward to your
joining the Activant staff and both participating in and contributing to the
success of the Company. We hope to have you as part of the Activant Team, and we
eagerly await your confirmation to our offer.
Brian, as we have discussed this offer is valid until October 17th, 2006. To
indicate your acceptance of the offer, please sign, date and return one copy of
the original offer letter to Austin Houck via the enclosed envelope. In addition
to the conditions set forth above, this offer is contingent upon the completion
of and the return of the Form I-9, W-4 and our standard agreements regarding
Employee Confidentiality, Non-Disclosure, Intellectual Property and
Non-Solicitation (see enclosures) and your agreement to the Activant Code of
Conduct. You must provide proof of employment authorization within the first
three days of your start date. Please refer to the back of the form I-9 to
assist you in determining which documents you must bring with you on your first
day of employment.
Sincerely,



Pervez Qureshi
President and CEO



I agree to the terms as outlined in this letter.

           
 
Brian Agle
 
 
Date     

 